Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00527-CV

                            Adam B. CANTU d/b/a C2 Plumbing,
                                       Appellant

                                               v.

                           Jamey F. AGUERO d/b/a JA Contractors,
                                        Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-09252
                         Honorable Michael E. Mery, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Jamey F. Aguero d/b/a JA Contractors, recover his
costs of this appeal from appellant, Adam B. Cantu d/b/a C2 Plumbing.

       SIGNED July 18, 2018.


                                                _____________________________
                                                Marialyn Barnard, Justice